Citation Nr: 0614524	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from October 1969 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and January 2003 decisions 
by the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The request to reopen the claim for service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left leg disorder was not incurred in service, 
was first manifested many years thereafter, and is not 
related to active duty service or any incident therein.


CONCLUSION OF LAW

Service connection for a left leg disorder is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran seeks service connection for a left leg disorder 
that he claims resulted from an in-service fight.  The 
veteran has been diagnosed with peripheral vascular 
insufficiency, diabetic neuropathy, and circulation disorders 
in his lower extremities.  He has also been noted to have 
arthritis of the lower extremity joints.  

Available service records are negative for any complaint, 
diagnosis, or treatment of a left leg disorder, and although 
service records report a chest wound from an in-service 
fight, there is no report of a left leg wound.  The veteran's 
records are absent any diagnosed left leg disability prior to 
2004, over 30 years after separation from service, when the 
above diagnoses were made.  These records contain no medical 
opinions linking the in-service fight with the veteran's 
current left leg disorder, however.

The evidence fails to show the veteran's current left leg 
disorder was ether incurred in service or is related to an 
in-service incident, and the length of time between 
separation from service and the initial diagnosis supports 
the finding that there is no nexus.  Consequently, service 
connection for a left leg disorder is denied.  

In July 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for the claim for service connection 
for a left leg disorder.  Because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining all 
available medical records.

ORDER

Service connection for a left leg disorder is denied.

REMAND

The veteran's request to reopen a claim for service 
connection for a psychiatric disorder is remanded for further 
development.  In Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the U.S. Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the requisite notice for reopening 
claims.  For claims to re-open, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent requires VA to additionally 
tailor the notice within the context of the prior denial; the 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, that notice has not been 
provided.  Additionally, although the veteran filed his claim 
after August 2001, the amended regulatory criteria for 
reopening a claim was not provided within the July 2002 
notice letter.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
corrective notice that includes an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular claim in light of the 
basis on which the initial August 1995 
rating decision denied benefits.  Notice 
should also be provided as to the 2001 
amendment to the new and material 
standard.  The correspondence must 
further provide notice to the appellant 
of the evidence and information that is 
necessary to establish entitlement to 
service connection in a manner consistent 
with Kent.  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession.

2.  Thereafter, if any additional 
evidence is received, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the representative should 
be provided a supplemental statement of 
the case (SSOC).  A reasonable period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


